Judgment, Supreme Court, New York County (Ira Beal, J.), rendered No*253vember 7, 1991, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Evidence at trial was that a restaurant security guard observed defendant remove a wallet from the victim’s pocketbook, that the victim snatched her wallet back from defendant, as the security guard was escorting defendant toward the victim, and that with the arrival of the arresting officer, the victim momentarily handed the wallet to the officer, who briefly examined it and then, without vouchering it, returned it to the victim. Upon such evidence, the trial court did not err in denying defendant’s motion to preclude trial evidence relating to the wallet, since the wallet was never in police custody within the meaning of Penal Law § 450.10 and thus not subject to retention requirements of the statute (see, Matter of Morgenthau v Marks, 177 AD2d 131, 133). Concur— Murphy, P. J., Carro, Wallach and Ross, JJ.